DETAILED ACTION
The Office acknowledges receipt of the Applicant’s amendments filed 19 November 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-51 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the claimed combination including the following limitations:
a second link spanning between said first link and said shaft spine, wherein said second link is movably supported on said first link such that said second link is laterally pivotable relative to said shaft spine, and wherein said second link is configured to laterally support another portion of said longitudinally movable flexible firing beam spanning between said shaft spine and said first link.
wherein said first link further comprises a first tab protruding proximally from said first link proximal body portion, and wherein said first tab comprises a slot that is configured to slidably and pivotably support a middle support pin protruding from said shaft spine.
wherein said second link comprises: a second link body movably supported on said first link proximal body portion; a proximal nose portion protruding from said second link body, wherein said proximal nose portion is configured to interface with opposed spine notches in said distal end of said shaft spine; and a distal nose portion protruding from said second link body, wherein said distal nose portion is configured to interface with opposed support notches in said first link body.
The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731